El Juez Asociado Señob Fkanoo Soto,
emitió la opinión del tribunal.
Este es un mandamus para compeler al Márshal de la Corte' Municipal de San Juan, Sección Segunda, a que cum-pla cierta orden de lanzamiento expedida en un procedi-miento de desahucio.
Peña & Balbás, que es una sociedad civil y se dedica, entre otros negocios, al de ceder solares en arrendamiento, arrendó a Ramón G-onzález un solar, sito en el barrio de Santurce, de esta ciudad. El arrendatario fabricó tres ca-sas de maderas y luego por falta de pago el apelante ini-ció el procedimiento sumario de desahucio en el cual se decretó en definitiva el desahucio y se ordenó el lanza-miento del demandado González del solar arrendado. El mandamiento para desalojar al demandado se entregó al márshal y fue diligenciado haciéndose constar solamente la tasación de las tres casas construidas. La ejecución de la orden no se cumplió del todo y un segundo mandamiento fue expedido, el que devolvió dicho funcionario, certificando ‘‘ que el lanzamiento del demandado Ramón González que se or-dena en' el mismo, del solar que se describe, fue ejecutado * * * en cumplimiento del mandamiento de fecha 22 de diciembre de 1923.” No conforme el apelante por no ha-ber procedido el márshal a destruir y remover las casas del solar en que están enclavadas, solicitó y obtuvo de la corte municipal nueva orden, que dice:
"Que simplemente se reproduzca la orden de la corte de Junio 19 de 1924 y se expida al marshal el correspondiente mandamiento.— Agosto 30 de 1924. — (fdo.) P. Manzano Avino, Juez Mpl. See. Sgda.”
El mandamiento fué expedido, diferenciándose de los an-teriores en haberse consignado en la parte dispositiva estas *139palabras: “haciendo que dicho terreno quede expedito a disposición de la demandante.” Quizá no puede decirse que haya diferencia sustancial con las de: “Y dicho terreno de-berá quedar libre a la disposición del demandante,” que contiene el mandamiento anterior. Pero cualquiera que sea la diferencia, uno u otro mandamiento no-requiere por tér-minos expresos la remoción de las casas que en ellos se des-criben. Sin embargo, la teoría del apelante parece que se extiende, como cuestión legal que establece, a que el lanza-miento incluye no sólo el acto de desalojar al demandado en su persona sino que comprende toda la propiedad, sin distinguir su naturaleza.
La sección 18 de la ley estableciendo el procedimiento para el desahucio, aprobada en marzo 9, 1905, (Leyes de 1905, pág. 286), sección 1642 de la Compilación de 1911, pág. 339, dice:
“See. 18. — No será un obstáculo para el lanzamiento el que el colono o inquilino reclame como suyos labores, plantíos o cualquiera otra cosa que no se' pueda separar de la finca.
“En este caso el márshal procederá al inmediato lanzamiento, sin prórroga alguna, y una vez efectuado éste a instancia del interesado procederá a la práctica de un avalúo a costa del reclamante, previa designación de un perito nombrado por los interesados de común acuerdo, y en caso de discordia de tres peritos designados uno por cada parte y el tercero por el márshal. Practicado el justiprecio y recibido por el márshal el resultado del mismo por escrito que firma-rán los peritos, los interesados y dicho funcionario, lo devolverá a la corte con la orden de ejecución; quedando al demandado libre el ejercicio de su acción para reclamar ante el tribunal competente .el importe de la cantidad en que se aprecie lo que creyese correspon-derle.”
Esta parte de la ley obedece al fin para que fué esta-blecida la ley de desahucio, indicando ser un procedimiento sumario, breve, y así el dueño de un inmueble obtiene la rá-pida ejecución de su sentencia sin pretexto alguno que por la discusión de bienes pudiera entorpecer el demandado so-bre reclamaciones de cosas que ya especifica la ley o de *140naturaleza análoga, no quedando tampoco sobre ellas sin pro-tección el demandado. Se lia tratado de armonizar derechos de una y otra parte al amparo de reglas justas y equitativas para cada interesado. Decretado el desahucio y ejecutoria la sentencia, debe dársele la posesión material al deman-dante y esto se cumple desalojando al demandado de la finca (a la fuerza si su actitud lo hace necesario) en su persona, muebles y enseres. El lanzamiento en cuanto- a bie-nes sólo comprende la propiedad personal del demandado pero no la adherida al suelo, labores, plantíos o cualquiera otra cosa que no se pueda separar de la finca, como dice la sección 18, supra. Naturalmente que estos bienes si se des-prenden del fundo se destruye su valor y de ahí es que hay que determinar su precio* haciendo reserva la ley a favor del demandado para reclamarlo. Dichos bienes representan a veces sumas considerables y el demandante resultaría en-riquecido con la labor de un demandado a quien se le haya cumplido el contrato o ha tenido la desgracia de no poder pagar las rentas o se había confiado a la merced o toleran-cia del dueño.
Las dificultades que a veces se presentan para saber si la mera adherencia de una cosa al suelo es o no susceptible de ser removida sin deterioro, es una indicación sufi-ciente para que en controversias de esta clase no parezca procedente el mandamus, pues su objeto no es para deter-minar controversia y sí simplemente para hacer cumplir un específico y claro derecho legal cuando tal derecho descansa únicamente en cuestiones de ley. People v. Board of Trustees, 44 N. Y. Sup. 472, (30 Hunt. 481). No dejamos de convenir, sin embargo, que la orden de lanzamiento que dis-pone arrojar al demandado del inmueble junto con su pro-piedad personal es un acto ministerial que la ley impone ejecutar al márshal. Este es el sentido del caso de Fremont v. Cripen, 10 Cal. 212 (70 Am. Dec. 711), que cita el apelante. Pero la cuestión que resuelve para dejar sentado tal principio es la de un tercero que trata de impedir que *141se ejecute el auto de posesión y se decide que el título que quiere hacer valer el tercero de ningún modo quedaba afec-tado por la sentencia de desahucio, ya que no era una parte en el procedimiento. La cuestión es distinta en este caso.
En virtud de todo lo expuesto, la sentencia de la corte inferior debe ser confirmada.
Besolueión de abril 30, 1925
El Juez Asociado Señob FraNco Soto,
emitió la opinión del tribunal.
El apelante en su moción sobre reconsideración insiste en los motivos fundamentales que alegó para sostener su apelación y nada se desprende en los razonamientos de su moción que nos permita rectificar las conclusiones de nuestra opinión de 17 de abril de 1925.
Sin embargo, el escrito que presentó el apelante en adición a su moción, merece alguna consideración para dejar mejor aclarada la situación de este caso, pues su argumentación envuelve la interpretación del artículo 487 dél Código Civil Revisado en relación con el 1476 del mismo Código, secciones 3557 y 4582 Comp. 1911. .
Dichos artículos, dicen:
“Art. 487. — El usufructuario podrá hacer en los bienes objeto del usufructo las mejoras útiles o de recreo que tuviere por conveniente, con tal que altere su forma o sustancia, pero no tendrá por ello de-recho a. indemnización. Podrá no obstante, retirar dichas mejoras, si fuere posible hacerlo sin detrimento de los bienes.”
“Art. 1476. — El arrendatario tendrá, respecto de las mejoras úti-les y voluntarias, el mismo derecho que se concede al usufructuario.”
Es cierto como alega el apelante que Manresa (tomo 4, pág. 431 ed. 3*) comentando el artículo 487, del Cód. Civil Español, igual al del mismo número de nuestro Código Civil Revisado, entiende que entre las mejoras posibles sin alterar la forma ni la sustancia, se halla incluida la edifi--cación pudiendo demoler la obra dejando el suelo expedito, a la terminación del usufructo. Y esto, en virtud de lo dis-puesto en el artículo 1476 supra equivalente al 1573 del *142Cód. Civil Español, puede aplicarse al arrendatario quien también podrá hacer en los bienes objeto del arrendamiento las mejoras útiles o de recreo que tuviera por conveniente, con tal que no altere su forma o su sustancia; pero no ten-drá por ello derecho a indemnización. Manresa tomo 10 pág. 648, ed. 3*
De todo se desprende que el Código Civil y la jurispru-dencia han establecido claramente los derechos sustantivos del dueño del fundo, salvo convenio especial de las partes, en cuanto a las mejoras, útiles o de recreo que quiera hacer el arrendatario en la finca arrendada pero nada puede de-cirnos el apelante que para fijar tales derechos sea la ac-ción de desahucio el procedimiento adecuado ni menos, por su especial naturaleza, el auto de mandamus, que tal como existe en nuestra actual legislación era un remedio desco-nocido en el derecho procesal español.
El mismo Manresa si bien cita la sentencia del Tribunal Supremo de España de 20 de abril de 1901, y a esto alude el apelante, por la que se estimaba como mejora útil no in-demnizable al usufructuario, con arreglo al artículo 487, ni al arrendatario, en virtud del precepto del artículo 1573, la construcción de tres ranchos hecha por el arrendatario de la finca arrendada, no se alega sin embargo por dicha ape-lante, que tal contención fuera resuelta dentro de una ac-ción de desahucio. Tomo 4 pág. 431. En este mismo tomo y página se cita también la sentencia de 16 de enero de 1906 del mismo Tribunal Español y con arreglo a ella, el arrendatario o usufructuario que planta árboles en la finca arrendada o usufructuada, carece de facultad para cortar-los y llevárselos porque esa mejora no puede retirarse sin detrimento de los bienes. Esta doctrina sin embargo, no convence al comentarista Manresa y todo ello demuestra, • aún cuando la ley declare la clase de mejoras que no son indemnizables por el dueño a la terminación del arrenda-miento o usufructo, que esta es una materia de la que sur-gen opiniones y controversias según las circunstancias del *143caso o el convenio sui generis que puedan realizar los inte-resados, y no es el mandamus, como hemos afirmado el re-medio adecuado para dirimir tales controversias.
Aparece además, que una acción ordinaria lia sido esta-blecida por el arrendatario, como alega el apelante, para re-clamar el valor de las casas enclavadas en el suelo arren-dado, y siendo este el procedimiento apropiado para venti-lar ésta clase de contenciones, es la oportunidad que se le presenta al apelante para discutir sus derechos, pues nues-tra decisión en este caso en nada prejuzgada protección que pueda concederle el artículo 487 en relación con el 1476 ci-tados de acuerdo con el contrato de arrendamiento o las circunstancias del caso.
Por las razones expuestas debe negarse la moción de re-consideración.